Citation Nr: 1001714	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left shoulder 
osteoarthritis and bursitis, claimed as a shoulder condition.

2.  Entitlement to an evaluation in excess of 20 percent for 
post-polio syndrome of the right upper extremity.

3.  Entitlement to an evaluation in excess of 20 percent for 
post-polio syndrome of the left upper extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
post-polio syndrome of the right lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for 
post-polio syndrome of the left lower extremity.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from February 1953 until 
January 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The appeal initially included a claim for entitlement to 
service connection for a back disability.  During the 
pendency of the appeal, the RO granted service connection for 
post-polio syndrome of the back in a June 2009 rating 
decision and advised the Veteran this was a full grant of 
benefits.  Because the Veteran has not filed a notice of 
disagreement pertaining to this rating determination, this 
issue is not before the Board for appellate review. See 38 
U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) (Pursuant to 38 U.S.C. § 7105, a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after an Statement of the Case is issued 
by VA).

The Board also notes that in accordance with a recent 
precedential opinion of the Court of Appeals for Veterans 
Claims, the Board must REMAND the issue of TDIU. See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting 
that because the Board has jurisdiction over the question of 
TDIU for a particular disability in connection with a claim 
for an increased rating, the proper method of returning the 
case to the RO for further action is by Remand). While the 
TDIU issue has not been adjudicated or otherwise developed 
for appeal, as such issue is raised by the record and part 
and parcel of the increased rating claim also being remanded 
herein, the Board must remand the TDIU issue under Rice. Id.

The Board previously considered this appeal in November 2008 
and remanded the claim for additional development.  The Board 
notes that not all of the requested development was completed 
prior to return of the claims file to the Board for appellate 
consideration. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Holding that compliance by the Board or the RO with remand 
directives is neither optional nor discretionary, and where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

Accordingly the issues of entitlement to increased 
evaluations for post-polio syndrome of the bilateral upper 
extremities and bilateral lower extremities and the issue of 
entitlement to TDIU are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence does not demonstrate that any currently 
diagnosed osteoarthritis and bursitis of the left shoulder is 
related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for left 
shoulder osteoarthritis and bursitis have not been met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in September 2004 and December 2008 
that fully addressed all notice elements.  The September 2004 
letter advised the Veteran of the information required to 
substantiate the claim, the evidence VA would seek to provide 
and the evidence the Veteran should seek to provide.  The 
December 2008 letter advised the Veteran of how VA determines 
disability ratings and effective dates. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the Veteran advised the RO in May 2006 that he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for a left shoulder disability.  Specifically, the 
Veteran asserts that his orthopedic left shoulder 
disabilities are secondarily related to his service-connected 
post-polio syndrome disabilities.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) evidence of a current 
disability, (2) evidence of an inservice incurrence or 
aggravation of an injury or disease, and (3) evidence of a 
nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995). In certain cases, 
competent lay evidence may demonstrate the presence of any of 
these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).

The Veteran has a current diagnosis of impingement syndrome 
of the left shoulder as illustrated by the May 2009 VA 
examination and a diagnosis of osteoarthritis and bursitis of 
the left shoulder as noted on a private magnetic resonance 
imaging test  (MRI) dated in January 2004.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records reflect the Veteran was seen during 
service for the upper extremities; however, this treatment 
concerned muscle strength and was in relation to the 
poliomyelitis.  None of the service treatment records reflect 
any complaints, treatment or diagnosis of the left shoulder.   
In fact, the January 1955 examination performed in connection 
with the Veteran's separation from service described the 
upper extremities as normal and noted no defects or diagnoses 
of the left shoulder.  

The remaining element is competent evidence of a nexus 
between the current disability and the injury and the post-
polio syndrome.  The nexus may also be proven by continuity 
of symptomatology.  38 C.F.R. § 3.303.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, as noted above, in 
certain cases, competent lay evidence may satisfy any of the 
required elements.  "Competent lay evidence" is defined as 
any evidence not requiring that the proponent have 
specialized education training or experience but is provided 
by a person who has the knowledge of facts or circumstances 
and conveys matters that can be observed and described by a 
lay person.  38 C.F.R. § 3.159(a)(2).  

None of the medical records suggest the current left shoulder 
disability is related to any event or incident of service.  
In fact, the Veteran was afforded a VA examination in May 
2009 to assess the presence and etiology of any current left 
shoulder disability.  The examiner reviewed the claims file, 
considered the Veteran's complaints and examined the Veteran.  
The diagnosis was left shoulder impingement syndrome.  The 
examiner concluded the left shoulder impingement syndrome was 
not related to service.  The examiner explained there was no 
evidence in the claims file showing any left shoulder 
condition.  

The Veteran, however, contended in his May 2005 Notice of 
Disagreement that the left shoulder disability was related to 
the service-connected post-polio syndrome disabilities.  The 
law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

In this regard, the Veteran has a current disability and 
service-connected disabilities of post-polio syndrome of the 
back, bilateral upper extremities and bilateral lower 
extremities.  Therefore, the question is whether there is 
competent evidence of a nexus linking the disabilities.  

The Veterans submitted an October 2004 statement of a private 
physician who indicated the Veteran's neurologic symptoms of 
the lower extremities had increased during the prior years.  
The private physician also related a bone densitometry from 
June 2004 showed osteoporosis possibly related to the 
Veteran's polio syndrome.  While this may appear to suggest a 
nexus, review of the June 2004 private bone densitometry 
specifically reflects this concerned the lumbar spine, not 
the left shoulder.  

The Veteran was afforded a VA examination in May 2009 to 
assess the presence and etiology of any current left shoulder 
disability.  The examiner reviewed the claims file, 
considered the Veteran's complaints and examined the Veteran.  
The diagnosis was left shoulder impingement syndrome.  The 
examiner explained the left shoulder impingement syndrome was 
not related etiologically to the post-polio syndrome and was 
not related to service.  The examiner indicated the Veteran 
most likely had degenerative joint disease affecting the 
shoulder joints.  Any osteoarthritis in the left shoulder 
joint was also not etiologically related to the post-polio 
syndrome.  The examiner referred the to the May 2009 
examination of the spine for the rationale.  Significantly, 
the examination of the spine explained that the strain was 
likely related to the postpolio syndrome as both were 
muscular conditions.

None of the other competent medical evidence includes an 
opinion concerning the etiology of the left shoulder 
disability.  

Thus, the only evidence containing an opinion as to the 
etiology of the left shoulder disability was the May 2009 VA 
examination, which concluded the condition was not related to 
service or the post-polio syndrome.  The examiner reviewed 
the record and carefully considered the Veteran's complaints.  
The examiner also included a rationale for his opinion citing 
to the lack of evidence and also suggesting that if there was 
a related condition it would be muscular in nature as opposed 
to a joint disability.  Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

Nor is there any evidence of continuity of symptomatology.  
In fact, the Veteran never alleged the condition began in 
service and continued since service.  Furthermore, the first 
post-service diagnosis of the left shoulder was not until 
September 1988, nearly 33 years after the Veteran's 
separation from service.  Additionally the Veteran did not 
apply for benefits for the disability until August 2004, 
nearly 49 years after the Veteran's separation from service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Given the evidence above, the preponderance of the evidence 
is against the Veteran's claim. Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left shoulder osteoarthritis and 
bursitis, claimed as a shoulder condition, is denied.


REMAND

In the November 2008 remand, the Board directed that the 
Veteran undergo a medical examination by a qualified 
physician, who was to respond to specific inquiries 
concerning the Veteran's post-polio disabilities.  Those 
inquiries were based upon the specific provisions of the law 
concerning the rating of the nerves.

Although the Veteran underwent a VA examination in May 2009, 
scrutiny of this VA examination reveals that the examiner did 
not properly respond to all of the Board's inquires.  The 
Board is therefore required by law to remand the claim for 
specific compliance by the RO. Stegall v. West, 11 Vet. App. 
at 271.  

Significantly, in the November 2008 remand, the Board 
explained that the prior February 2005 examination provided 
generalized neurological findings such as the results of 
sensory and reflex tests; however, the examiner did not 
adequately comment on the symptoms that would be indicative 
of incomplete or complete paralysis of the radicular or 
sciatic nerves in accordance with the appropriate Diagnostic 
Codes.  The Board specifically noted findings such as whether 
all shoulder and elbow movement was lost or severely affected 
while the hand and wrist were not affected; whether 
adduction, abduction and rotation of the arm, flexion of 
elbow and extension of wrist was lost or severely affected; 
or whether all intrinsic muscles of the hand and some of the 
flexors of the wrist and fingers were paralyzed or 
demonstrated substantial loss of use of the hand should be 
discussed for the upper extremities.  Similarly, the Board 
suggested comments on whether there were any symptoms such as 
the foot dangling and dropping; no active movement possible 
of the muscles below the knee; or flexion of the knee was 
weakened or lost when discussing the lower extremities. 

The May 2009 VA examination was an examination of the joints, 
not the nerves.  Although it provided range of motion 
findings and noted some findings concerning muscle strength, 
no findings concerning the sensation of the peripheral nerves 
were provided.  Therefore, as the examination did not address 
the specific directives of the prior remand, the record is 
still incomplete and the claim must again be remanded for an 
updated VA examination. See 38 C.F.R. § 4.2 (If the findings 
on an examination report do not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

Additionally, the U.S. Court of Appeals for Veterans Claims 
recently held that a request for TDIU is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation. Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009). If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted. Id. at 455.

During the February 2005 VA examination, the Veteran 
indicated he was not working and explained this was due to an 
inability to stand and difficulty in holding or grasping 
objects.  The Veteran has therefore raised the issue of a 
total disability rating for compensation based on individual 
unemployability (TDIU). See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

In this regard, the AOJ should send the Veteran a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter for the 
TDIU component of the increased evaluation claim.  This 
letter should notify the Veteran and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  
The notice should also indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC will advise the Veteran of 
what evidence would substantiate his claim 
for entitlement to TDIU. Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act of 2000 (VCAA), the 
RO/AMC will comply with any directives of 
the Veterans Benefits Administration. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).

2.  The RO/AMC should afford the Veteran 
an appropriate VA examination(s) of the 
nerves to assess the current severity of 
his service-connected post-polio syndrome 
of all four extremities.  Any clinical 
testing deemed appropriate by the 
examiner.  The claims folder and a copy of 
this remand must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.

In specific regard to service-connected 
post-polio syndrome, the examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly records of treatment for 
post-polio syndrome and offer comments and 
an opinion as to the following:

a) The examiner should comment on the 
current severity of the service-connected 
post-polio syndrome of the right upper 
extremity and left upper extremity.  In 
doing so the examiner shall address 
whether the Veteran's disabilities 
manifest with any symptoms indicative of 
incomplete or complete paralysis of the 
involved nerve and discuss findings such 
as whether all shoulder and elbow movement 
was lost or severely affected while the 
hand and wrist were not affected; whether 
adduction, abduction and rotation of the 
arm, flexion of elbow and extension of 
wrist was lost or severely affected; or 
whether all intrinsic muscles of the hand 
and some of the flexors of the wrist and 
fingers were paralyzed or demonstrated 
substantial loss of use of the hand should 
be discussed for the upper extremities

b) The examiner should comment on the 
current severity of the service-connected 
post-polio syndrome of the right lower 
extremity and left lower extremity.  In 
doing so the examiner shall address 
whether the Veteran's disabilities 
manifest with any symptoms indicative of 
incomplete or complete paralysis of the 
involved nerve and discuss findings such 
as whether there was foot dangling and 
dropping; no active movement possible of 
the muscles below the knee; or flexion of 
the knee was weakened or lost

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After review of any evidence submitted 
by the Veteran, the RO should take such 
additional development action as it deems 
proper with respect to the claim for TDIU, 
including the conduct of any appropriate 
VA examinations, and consideration of 
submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for 
extra- schedular consideration, if 
appropriate. The RO shall follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

4. When the development requested has been 
completed, the case should again be 
reviewed by the RO and the claims 
remaining on appeal readjudicated. If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


